DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 and 23-28 in the reply filed on 12/21/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said semiconductor substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said reservoir" in line 3 and line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 depends from claim 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey et al. (Graphene-interfaced electrical biosensor for label-free and sensitive detection of foodborne pathogenic E. coli O157:H7).
Regarding claim 1, Pandey discloses a method of detecting a pathogenic agent in a sample, comprising:
bringing a sample into contact with a graphene layer functionalized with an antibody exhibiting specific binding affinity to said pathogenic agent (pg. 226/2.4. Bacterial cultures and incubation of cells-on-chips, see: E. coli O157:H7 cells captured by antibody functionalized graphene),
(pg. 226/2.5. Electrical measurements, see: varying AC frequency), and
detecting presence of said pathogenic agent in said sample by detecting a change in said at least one electrical property indicative of interaction of said pathogenic agent with said antibody-functionalized graphene layer (pg. 229-230/3.2. Detection of E. coli O157:H7 on electrical chips interfaced with GNPs and MG, see: applied AC Frequency).
Regarding claim 3, Pandey further discloses said graphene layer is disposed on an underlying substrate (Fig. 2; pg. 226/ 2.1. Coupling GNPs and MG on SiO2/Si-substrates, see: SiO2/Si-substrates).
Regarding claim 4, Pandey further discloses said substrate is any of a semiconductor substrate and a glass substrate (Fig. 2; pg. 226/ 2.1. Coupling GNPs and MG on SiO2/Si-substrates, see: SiO2/Si-substrates).
Regarding claim 23, Pandey further discloses said at least one electrical property includes an electrical resistance (Fig. 4; pg. 229-230/3.2. Detection of E. coli O157:H7 on electrical chips interfaced with GNPs and MG, see: capacitance and ohmic resistances).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Graphene-interfaced electrical biosensor for label-free and sensitive detection of foodborne pathogenic E. coli O157:H7).
Regarding claims 2 and 24-28, Pandey does not explicitly disclose said time-varying electric field has a frequency in a range of about 40 kHz to about 200 KHz.
Pandey (Fig. 2, Fig. 3, pg. 229-230/3.2. Detection of E. coli O157:H7 on electrical chips interfaced with GNPs and MG) teaches that it was known in the art, before the effective filing date of the claimed invention, that decreasing the applied AC frequency results in an increase in sensor response.  Therefore the sensor response is a variable that can be modified, among others, by varying the frequency of the time-varying electric field.  For that reason, the frequency of the time-varying electric field, would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the frequency of the time-varying electric field cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the frequency of the time-varying electric field in the method of Pandey to obtain the desired sensor response profile (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Graphene-interfaced electrical biosensor for label-free and sensitive detection of foodborne pathogenic E. coli O157:H7), in view of Zuo et al. (A PDMS/paper/glass hybrid microfluidic biochip integrated with aptamer-functionalized graphene oxide nano-biosensors for one-step multiplexed pathogen detection).
Regarding claim 5, Pandey does not explicitly disclose a microfluidic structure is coupled to said semiconductor substrate, said microfluidic structure having at least one reservoir and a fluidic channel fluidly coupled to said reservoir, said fluidic channel being in fluid communication with at least a portion of said graphene layer, and said reservoir being configured for receiving a sample.
Zuo teaches an analogous functionalized graphene biosensor array having an integrated microfluidic system comprising a plurality of inlets, outlets, microchannels, and detection wells (Fig. 1, Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a microfluidic layer onto the device disclosed by Pandey, as taught by Zuo, since such a modification would have provided for an automated one-step detection procedure, thereby improving processing speed (Zuo: pg. 3926-3927/Conclusions).
Regarding claim 6, Pandey further discloses said graphene layer is electrically coupled to a pair of conductive pads for facilitating measurement of an electrical resistance of said graphene layer in response to interaction with said sample (Fig. 1, Fig. 2, see: gold interdigitated electrodes).

s 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Graphene-interfaced electrical biosensor for label-free and sensitive detection of foodborne pathogenic E. coli O157:H7), in view of Braga et al. (US 2017/0212116 A1).
Regarding claims 7, 8, and 10, Pandey does not explicitly disclose said pathogenic agent comprises listeria bacteria, chlamydia bacteria, or HPV.
Braga teaches an analogous functionalized graphene based biosensor (Figure 2) configured to detect listeria bacteria [0036], chlamydia bacteria [0036], and HPV [0039].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a variety of functionalization schemes to provide for the capability to detect listeria bacteria, chlamydia bacteria, and HPV with the biosensor array disclosed by Pandey, as taught by Braga, since such a modification would have provided for a predictably improved device capable of detecting a plurality of known pathogens.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Graphene-interfaced electrical biosensor for label-free and sensitive detection of foodborne pathogenic E. coli O157:H7), in view of GOLDSMITH (US 2016/0054312 A1, cited in IDS filed 04/23/2020).
Regarding claim 9, Pandey does not explicitly disclose said pathogenic agent comprises gonorrhea.
GOLDSMITH teaches an analogous functionalized graphene transistor based biosensor array configured to detect Neisseria gonorrhoeae ([0091], [0102]).  It would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROBERT J EOM/           Primary Examiner, Art Unit 1797